        Case 4:17-cv-00793-ALM-CAN Document 90-1 Filed 01/24/19 Page 1 of 3 PageID #: 511
   AQ l87iito Z &ZII ihi


                                                 United States District Court
                                 Eastern                              DISTRICT OF                                             Texas


                          Craig Cunningham
                                                                                                                EXHIBIT AND WITNESS LIST
                                        V.

                     CBC Conglomerate, et al Case N mber: 4:17-cv-00793

PRESIDING JUDGE                                                   PLAINTIFF S ATTORNEY                                     DEFENDANT’S ATTO NEY
 Mazzant, Amos L                                                    Craig Cunningham (Pro-se)                               Stew Schmella
TRIAL DA E (S)                                                    COURT EPORTER                                            COURTROOM DEPUTY

 PLF.      DEF.        DATE                                                                             DESCRIPTION OF EXHIBITS* AND WITNESSES
                                       MARKED ADMITTED
 NO.       NO.        OFFERED

   1                                                                Spreadsheet of calls (USFFC 000001-000003)

   2                                                                Spreadsheet of calls (USFFC 000004-000005)

   3                                                                Lead information (USFFC 000006)

   4                                                                Call records (USFFC 000007-000009)

   5                                                                Contracting A ree ent (USFFC 000010-000019)

   6                                                                Recording of Aug. 1, 2017 call (File name 17080112194700323)

   7                                                                Recording of Aug. 3, 2017 call (File name 17080314324900339)

   8                                                                Recording of Aug. 9, 2017 call (File name 17080915452510343)

   9                                                                Recording of Aug. 14, 2017 call (File name 17081412485710342)

  10                                                                Recording of Oct. 12, 2017 call (File name 17101217413600321)

   11                                                               Recording of Oct. 12, 2017 call (File name 1710121742110037)

  12                                                                Recording of Oct. 12, 2017 call (Filename 1 101218215010343)

   13                                                               Recording of Oct. 12, 2017 call (File name 17101218445800334)

  14                                                                Recording of Oct. 12, 2017 call (File name 17101218470600319)

   15                                                               Recording of Oct. 13, 2017 call (File name 17101317391100334)

  16                                                                Recordin of Oct. 23, 2017 call (File name 1710231659040039)

  17                                                                Recording of Oct, 23, 2017 call (File name 1710231659430034)

  18                                                                Recording of Oct. 23, 2017 call (File name 17102317061700317)

  19                                                                Recording of Oct. 23, 2017 call (File name 17102318083910331)

  20                                                                Recording of Oct. 23, 2017 call (File name 1710231810550034)

  21                                                                Recording of Oct. 23, 2017 call (File name 1710231838560036)

  22                                                                Recording of Oct. 23, 2017 call (File name 17102318485800340)
* Include a notation as to the location of ny ex ibit not held with the case file or not available because o size.

                                                                                                                                    Pa e 1 of 1 Pages
      Case 4:17-cv-00793-ALM-CAN Document 90-1 Filed 01/24/19 Page 2 of 3 PageID #: 512
SaAO 187A (Rev. 7/87)          EXHIBIT AND WITNESS LIST - CONTINUATION
                                                                                            CASE NO.
               Cunningham              vs.        CBC Conglomerate LLC et al                 4:17-cv-00793
PLF.    DBF.     DATE                                                  DESCRIPTION OF EXHIBITS AND WITNESSES
                          MARKED ADMITTED
NO.     NO.     OFFERED

 23                                          Recording of Oct. 23, 2017 call (File name 1710231849000335)

 24                                          Recording of Oct. 23, 2017 call (File name 17102318505100328)

 25                                          Recording of Oct. 24, 2017 call (File name 1710241010500034)

 26                                          Recording of Oct. 24, 2017 call (File name 1710241114130034)

 27                                          Recording of Oct. 24, 2017 call (File name 1710241115590037)

 28                                          Recording of Oct. 24, 2017 call (File name 1710241116440033)

 29                                          Recording of Oct. 24, 2017 call (File name 1710241117240034)

 30                                          Recording of Oct. 24, 2017 call (File name 17102412461410342)

 31                                          Recording of Nov. 7, 2017 call (File na e 17110712550110336)

 32                                          Recording of Nov. 7, 2017 call (File name 17110713591700326)

 33                                          Recording of Nov. 8, 20 7 call (File na e 1711081124470034)

 34                                          Recording of Nov. 22, 2017 call (File name 17112213440100320)

 35                                          Recording of Dec. 15, 2017 call (File name 17121510593100313)

 36                                          Oct. 23, 2017 Email to Cunningham from processing@1file.org

 37                                          USFFC A plication

 38                                          Recording (File name call_03-00-56_OUT_9253061549

 39                                          Recording (File name call_13-16-22_IN_9253061548)

 40                                          Recording (File name callj 3-45-45_OUT_9253061549)

 41                                          Recording (File name calM4-26-47_OUT_9253061549)

 42                                          Recording (File name call_14-46-24_OUT_9252042075)

 43                                          Recording (File name calM4-55-03_OUT_9253061548)

 44                                          Recording (File na e callj 7-24-12_IN_9253061547)


 45                                          Recording (File name calL20-09-00_OUT-9253061547)

 46                                          Recording (File name call_20-11-17JN_925306154 )

 47                                           ecording (File name call_20-39-18JN_9253061547)

 48                                          Recording (File name call_20-51 -13JN_9253061547)

 49                                          Recording (File name calL 21 28-29_OUT_9253061547)


                                                                                           Page_
                                                                                                   2         of
                                                                                                                  3   _ Pages
  Case 4:17-cv-00793-ALM-CAN Document 90-1 Filed 01/24/19 Page 3 of 3 PageID #: 513

* 5.AO 187A (Rev. 7/87)          EXHIBIT AND WITNESS LIST - CONTINUATION

                Cunningham vs. CBC Conglomerate LLC et al ffy-cv-OOZOS
 PLF.   DBF.       DATE
                  OFFERED   MARKED ADMITTED                                      DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.

 50                                           Deposition of USFFCs 30(b)(6) representative

 51                                           Deposition of CBC Conglomerate's 30(b)(6) representati e

 52                                           Call records from Magna 5

 53                                           USFFC Bandwidth Call records (CC0001-CC00025)

 54                                           Declaration of Authenticity (CC0026)

 55                                           Craig Cunningham event flow (CC0027)

 56               ,
                                              Amended Complaint CBC 2015 (CC28-35)

 57                                           USFFC Second Amended Answers to Plaintiffs Interrogatories

 58                                           CBC Conglomerate's Amended Answers to the Plantiffs Interrogatories

 59                                           CBC Screenshots (CC 36 and 37)

  s                                             Carey George TTo e Witness


                                                 Rruce 1 Tumi Witness
  61


                                                  Jay Singh Witness
 62

   63                                             ason- Employee who spoke to Plaintiff


  64                                              Alex Wood, employee ho s oke to Plaintiff


                                                  Jennifer Wilson, employee who spoke to the Plaintiff
  65


 66                                                 Nick Morris n Employee w o spoke to the Pl intiff



  67                                                Ronald Grant Employee ho spoke to the Plai tiff


  68                                                Slvdtinu Johnson Employee ho spoke to the Plainti f


   69                                                Tyler Reed Em loyee who s oke to the Plaintiff




                                                                                                          Page
                                                                                                                 3   of
                                                                                                                          3   Pages
